                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CORY JAY GARRISON                                                                    PLAINTIFF

v.                               Case No. 4:18-cv-00752-KGB

SALINE COUNTY DETENTION
CENTER, et al.,                                                                  DEFENDANTS

                                            ORDER

       By prior Order, the Court adopted in part and declined to adopt in part Proposed Findings

and Recommendations submitted by United States Magistrate Judge Jerome T. Kearney (Dkt. No.

15). In that Order, the Court directed plaintiff Cory Jay Garrison to file within 21 days from the

entry of that Order a written statement indicating whether he intends to proceed with his claims

against Sheriff Rodney Wright in his official and personal capacities as alleged in his amended

complaint (Dkt. No. 12, at 1). More than 21 days have passed since the Court entered that Order.

Mr. Garrison has not filed a written statement with the Court indicating his intent with respect to

those claims.

       Therefore, the Court grants Mr. Garrison’s motion to dismiss (Dkt. No. 11) and dismisses

without prejudice for failure to prosecute Mr. Garrison’s remaining claims. The Court denies as

moot Mr. Garrison’s pending motion for leave to proceed in forma pauperis (Dkt. No. 13). The

Court finds that dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(g). The Court certifies that an in forma

pauperis appeal from this Order and Judgment would not be taken in good faith, pursuant to 28

U.S.C. §1915(a)(3).
So ordered this the 30th day of September 2019.

                                           _____________________________
                                           Kristine G. Baker
                                           United States District Judge




                                       2
